Citation Nr: 0503385	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for coronary artery disease secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1964 to 
August 1967.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).  The 
veteran's February 2004 request for a Board hearing was 
withdrawn in a March 2004 letter.

In his December 2003 notice of disagreement, the veteran 
raised the issues of entitlement to service connection for 
hearing loss in his left ear and for tinnitus, as well as the 
issue of entitlement to an increased (compensable) evaluation 
for hearing loss in his service-connected right ear.  Because 
these issues have not been adjudicated by the RO, they are 
referred to the RO for adjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the claims file reveals that the VA examiner on 
VA cardiovascular evaluation in August 2003 concluded that 
the veteran's estimated level of metabolic equivalents (METS) 
was seven.  However, it was also noted that the veteran was 
able to bike four miles, walk as much as he wanted, and swim 
two times a week.  According to 38 C.F.R. § 4.104, Note 2 
(2004), which applies in this case, a laboratory 
determination of METS by exercise testing is to be performed 
to determine the level of METS at which dyspnea, fatigue, 
angina, dizziness, or syncope develops, unless the test 
cannot be done for medical reasons.  No laboratory 
determination of METS by exercise testing was conducted in 
this case although the evidence does not indicate that the 
veteran could not be tested for medical reasons.  The veteran 
does not appear to object to taking an exercise stress test.  
Consequently, it is the judgment of the Board that the claim 
should be returned for a new examination to determine cardiac 
function and to assure that the report provides supporting 
documentation for any required estimate of METs.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
heart disability since November 2003, the 
date of the most recent medical evidence on 
file.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and request her to 
provide copies of the outstanding medical 
records.

3.  Thereafter, the RO should arrange for an 
examination of the veteran by an examiner 
with appropriate expertise to determine the 
severity of his service-connected coronary 
artery disease.  The veteran's VA claims file 
must be made available to and reviewed by the 
examiner.  The examiner should conduct all 
necessary tests, including x-rays, 
electrocardiogram, or echocardiogram as 
indicated.  The examiner should determine the 
level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  If a 
laboratory determination of METs by exercise 
testing cannot be done for medical reasons, 
an estimate of the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops should be provided expressed 
in METs.  To the extent possible, the 
examiner should state whether there is 
evidence of cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram or X-
ray.  The examiner should determine the 
number, if any, of episodes of acute 
congestive heart failure in the past year 
and, unless it would be medically 
unadvisable, determine the level of left 
ventricular ejection fraction.  The report of 
the examination should be associated with the 
veteran's VA claims folder.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's above-
noted increased rating claim, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case, which should include a discussion of 
the relevance of 38 C.F.R. § 3.321(b)(1) 
(2004).  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



